            Case 2:21-cv-01016-GMN-DJA Document 6 Filed 06/02/21 Page 1 of 3




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 4   Facsimile: 702.878.9995
     malarie@atllp.com
 5
     Attorneys for Defendant Wyndham Vacation Resorts, Inc.
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10   JUDY SABELLA, individually, and TIMOTHY               Case No.: 2:21-cv-01016-GMN-DJA
     SABELLA, individually,
11                                                         STIPULATION AND [PROPOSED]
                     Plaintiffs,
12                                                         ORDER TO EXTEND DEFENDANT’S
             vs.                                           DEADLINE TO RESPOND TO
13                                                         COMPLAINT
     WYNDHAM VACATION RESORTS, INC.;
14   JOHN DOES 1-50, and ROE                               (FIRST REQUEST)
     CORPORATIONS 1-15, inclusive,
15
                     Defendants.
16

17          Defendant, Wyndham Vacation Resorts, Inc. (“Wyndham”), by and through its counsel,
18   Armstrong Teasdale LLP, and Plaintiffs Judy Sabella and Timothy Sabella (collectively,
19   “Plaintiffs”), by and through their counsel, Albright, Stoddard, Warnick & Albright, hereby stipulate
20   and agree pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1 and subject to this Court’s
21   approval, to extend the deadline for Wyndham to respond to Plaintiff’s Complaint (ECF No. 1, at
22   Exhibit A), from June 3, 2021, to June 18, 2021. As set forth below, good cause exists to extend
23   Wyndham’s deadline to respond to the Complaint to June 18, 2021. This is the first request to
24   extend this deadline.
25          On April 19, 2021, Plaintiffs filed their Complaint against Wyndham in the Eighth Judicial
26   District Court, Clark County, Nevada. (ECF No. 1.) Wyndham received a copy of the Summons
27   and Complaint on April 28, 2021.       (Id.)   Anticipating the need for additional time to assess
28   arbitration issues and to gather documents and facts to respond to the Complaint, Wyndham
                                                       1
            Case 2:21-cv-01016-GMN-DJA Document 6 Filed 06/02/21 Page 2 of 3




 1   requested an extension to June 18, 2021, to respond to the Complaint. Plaintiffs agreed, and the
 2   deadline to respond to the Complaint was June 18, 2021.
 3          However, on May 27, 2021, Wyndham timely removed this action to this Court. (Id.)
 4   Although the parties are in agreement that Wyndham’s response deadline is not until June 18, 2021,
 5   Fed. R. Civ. P. 81(c)(2) provides that “[a] defendant who did not answer before removal must
 6   answer or present other defenses or objections under these rules within . . . (C) 7 days after the notice
 7   of removal is filed.” That deadline would be June 3, 2021. Accordingly, out of an abundance of
 8   caution, the parties submit this stipulation and agree that Wyndham may have up to and including
 9   June 18, 2021, to respond to the Complaint.
10          There exists good cause to allow Wyndham additional time to respond to the Complaint. The
11   parties are currently negotiating a stipulation to stay this action and compel arbitration with the AAA
12   as provided for in the contract between them. The parties anticipate submitting that stipulation in the
13   coming days. Should this matter be compelled to arbitration, Wyndham will not be required to file a
14   response in this forum, therefore, granting this stipulation conserves resources.           In addition,
15   Wyndham requires additional time to gather the documents and facts so that it can adequately
16   respond to the Complaint. Plaintiffs agree to the extension of the response deadline.
17          This request is made in good faith and is not intended to unreasonably delay this matter. In
18   particular, this case was only recently filed and removed to this Court. The parties have not yet held
19   their case conference under Fed. R. Civ. P. 26(f).
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                          2
            Case 2:21-cv-01016-GMN-DJA Document 6 Filed 06/02/21 Page 3 of 3




 1          Based on the foregoing, the parties respectfully request that this Court extend Wyndham’s
 2   deadline to respond to the Complaint to June 18, 2021.
 3    Dated this 2nd day of June, 2021.                Dated this 2nd day of June, 2021.
 4
      ARMSTRONG TEASDALE LLP                           ALBRIGHT, STODDARD, WARNICK &
 5                                                     ALBRIGHT

 6    By: /s/ Michelle D. Alarie                       By:    /s/ Jorge L. Alvarez
         MICHELLE D. ALARIE, ESQ.                         G. MARK ALBRIGHT, ESQ.
 7       Nevada Bar No. 11894                             Nevada Bar No. 001394
         3770 Howard Hughes Parkway, Suite 200            JORGE L. ALVAREZ, ESQ.
 8       Las Vegas, Nevada 89169                          Nevada Bar No. 014466
 9                                                        801 South Rancho Drive, Suite D-4
      Attorneys for Defendant Wyndham Vacation            Las Vegas, Nevada 89106
10    Resort, Inc.
                                                       Attorneys for Plaintiffs Judy Sabella and
11                                                     Timothy Sabella
12

13

14

15                                               ORDER
16
                                                 IT IS SO ORDERED.
17

18                                               _____________________________________
                                                 UNITED STATES DISTRICT JUDGE
                                                 DANIEL J. ALBREGTS
19                                               DATE: STATES MAGISTRATE JUDGE
                                                 UNITED
20
                                                 DATED: June 3, 2021
21

22

23

24

25

26

27

28

                                                      3
